Hamilton C.P. No. B9703305. This cause is pending before the court as an appeal from the Court of Common Pleas of Hamilton County. Upon consideration of appellant’s motion for order suspending briefing time pending the filing of transcript of proceedings,
IT IS ORDERED by the court that the motion for an order suspending briefing time pending the filing of transcript of proceedings be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the briefing schedule under S.Ct.Prac.R. XIX(5)(A) shall commence when the Clerk of the Supreme Court receives and files the transcript of proceedings from the trial court.